UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5183



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE LEE DUMAS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (CR-04-54)


Submitted:   April 26, 2006             Decided:    November 15, 2006


Before LUTTIG,* WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. Charles
T. Miller, Acting United States Attorney, Miller A. Bushong, III,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.




     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Willie Lee Dumas, Jr. appeals his resentencing following

this court’s remand.   See United States v. Dumas, 135 F. App’x 606

(4th Cir. 2005) (unpublished).     For the reasons stated below, we

affirm.

          Dumas pled guilty to one count of armed robbery in

violation of 18 U.S.C. § 2113(a),(d) (2000).   At sentencing, Dumas

objected to a five-level sentencing enhancement because a firearm

was brandished or possessed during the offense, see U.S. Sentencing

Guidelines Manual § 2B3.1(b)(2)(C) (2003), based on Blakely v.

Washington, 542 U.S. 296 (2004). The district court overruled that

objection and sentenced Dumas to 115 months’ imprisonment.       On

appeal, we affirmed Dumas’ conviction, but vacated his sentence and

remanded for resentencing under United States v. Booker, 543 U.S.

220 (2005). On remand, the district court resentenced Dumas to the

identical sentence imposed at the original sentencing.

          Dumas now contends that the district court violated his

due process rights, as informed by ex post facto principles, by

imposing the same sentence under Booker rather than under the

mandatory guidelines applicable at the time of his offense.      We

find this claim without merit.    We have recently followed the lead

of every other circuit to have considered the issue in concluding

that the retroactive application of the remedial portion of Booker

does not violate either due process or ex post facto guarantees.


                                 - 3 -
United States v. Williams, 444 F.3d 250 (4th Cir. 2006).                          See

United States v. Dupas, 419 F.3d 916, 919-21 (9th Cir. 2005)

(rejecting ex post facto claim), cert. denied, 126 S. Ct. 1484

(2006); United States v. Jamison, 416 F.3d 538, 539-40 (7th Cir.

2005) (same); United States v. Lata, 415 F.3d 107, 110-12 (1st Cir.

2005) (same); United States v. Scroggins, 411 F.3d 572, 575-77 (5th

Cir. 2005) (same); United States v. Duncan, 400 F.3d 1297, 1306-08

(11th Cir.) (same), cert. denied, 126 S. Ct. 432 (2005).                     We agree

with   our   sister     circuits     that   core   due    process     concepts    are

satisfied because defendants like Dumas had fair warning of the

statutory maximum sentence and thus knew the consequences of their

actions at the time they committed the offense. Dumas was informed

that if convicted of armed bank robbery, he would face up to

twenty-five years’ imprisonment.             We therefore reject Dumas’ ex

post facto claim.

             Moreover, a sentence imposed within a properly calculated

guidelines range is presumptively reasonable.                   United States v.

Green, 436 F.3d 449, 456 (4th Cir. 2006); see also United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (holding that sentence

must   be    “within    the   statutorily      prescribed     range    and    .   .   .

reasonable.”).         Here, the district court properly consulted the

guidelines     and     took   them   into   account      in   determining     Dumas’

sentence, made all the factual findings appropriate for that

determination, considered the sentencing range along with the other


                                       - 4 -
factors described in § 3553(a), and imposed a sentence that was

within the statutorily prescribed range and reasonable.

           We therefore affirm Dumas’ sentence.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 5 -